McLaughlin, J.
(concurring): I concur in the opinion -of Mr. Justice Patterson that the complaint was properly dismissed. The action was brought to restrain the defendants from trespassing upon the real estate, described in the complaint, of which the plaintiff claimed to be the sole owner'and entitled to possession. There have been two -trials. Upon the first it was determined that the'plaintiff w.as the sole owner and entitled to possession of'the premises, and enjoined the defendants from trespassing thereon. . On appeal the judgment was reversed and.a new trial ordered (56 App. Div. 306), this court holding that the proof did not establish that the plaintiff was.the solé owner or entitled .to the possession as against the defendants. On the second trial the same evidence was introduced as upon the first, With the exception of an additional map.- The defendants then had a judgment dismissing the complaint, but on appeal thi§ was reversed because the learned trial justice, sitting at Special Term, who,rendered the judgment had. inadvertently neglected to make a decision, and the action ivas sent back to him for that purpose.' He made a decision, upon which a judgment was entered which dismissed the complaint and,'- in addition thereto, adjudged that the defendants were the sole owners of the land in-question, and from this judgment the plaintiff appeals. The action was in equity, in which the plaintiff sought to procure a judgment enjoining defendants from trespassing upon the land. ■ The answers demanded that the complaint be dismissed, and that plaintiff be enjoined from taking or holding possession of the premises, and for damages and costs. The action was tried upon the.theory that it was an equitable action to procure an injunction and nothing else.. The plaintiff, of course; could only become entitled to.tlie injunction by proving that it had the right to possession of the entire premises as against the defendants, which here involved the proof of title. Plaintiff having failed to establish that it was the owner of the whole title, the complaint was properly dismissed. Indeed, it might well have been dismissed upon another ground, viz.,-that it had an adequate remedy at law to recover its damages, if any, for the trespass. The usual action, where one claims that his land has been trespassed upon, is an action at law to recover the damage, and an action in equity cannot be maintained unless some necessity is shown for granting equitable relief. This was not here shown. The plaintiff not only failed to prove that it had the entire title to the land in question, but I think the proof satisfactorily established that the defendants had title to at least one-half of it and that the plaintiff had not been in exclusive possession a sufficient time to destroy that title. I think, upon the proof, the learned trial justice should simply have dismissed the complaint, which would permit the plaintiff to try the question as to the title of the land, either by ejectment or by action to recover damages fór a trespass, and that the judgment-adjudging the defendants are "possessed of the premises in question and the entirety thereof ” is not sustained by the evidence, and is unauthorized under the pleadings and issues tried. The judgment,"therefore, should be modified' as thus indicated, and as so modified affirmed, without costs to either party on the appeal.' Laugklin, J.,"concurred.